14 F.3d 594
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.DATA MAIL, INC., Plaintiff,ANDMccollum Press, Inc., Defendant & Third Party Plaintiff,James P. KOCH, Trustee for the Estate of McCollum Press,Inc., Intervenor,v.Curtis B. UHRE;  Lea J. Uhre, Third Party Defendants-Appellants,ANDTIME MINDER COMMUNICATIONS, Incorporated;  James H. Amos;Janice L. Amos, Third Party Defendants.
No. 92-1624.
United States Court of Appeals, Fourth Circuit.
Dec. 8, 1993.

James P. Koch, Baltimore, MD,
E.D.Va.
AFFIRMED.
Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellants appeal from the district court's orders denying their Fed.R.Civ.P. 60 motions.  Our review of the record, including the transcript of the motion hearings and the district court's opinions, discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Koch v. Uhre, No. CA-85-574-A (E.D. Va.  Mar. 20, 1992;  Apr. 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED